DETAILED ACTION
	Claims 1-10 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on August 17, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 102
Claims 1-5 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (USPN 9,096,620).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claims 1-5 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau et al. (USPN 9,394,320).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Previous Double Patenting Rejections
Claims 1-5 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,394,320.
The conflicting subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are drawn to compounds of formula I:  
    PNG
    media_image1.png
    118
    186
    media_image1.png
    Greyscale
, where R is a thiol group containing nitrogen with carbon number of 1 to 6.  However, there is no description as to how this particular group would look like, nor is there any description as to how the group would retain the function depending in whether an S, C, or N atom is bonded directly to the thioester group.  As the disclosure does not fully set out how the structure and function of the general formula changes when R is a thiol group containing nitrogen with carbon number of 1 to 6, the claim is not adequately described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims are drawn to compounds of formula I:  
    PNG
    media_image1.png
    118
    186
    media_image1.png
    Greyscale
, where R is a thiol group containing nitrogen with carbon number of 1 to 6.  However, there is no description as to how this particular group would look like, nor is there any description as to how the group would retain the function depending in whether an S, C, or N atom is bonded directly to the thioester group.  As there are three potential atoms for connection to the thioester and no clear disclosure as to what atom should be bonded to the thioester group, the claims are indefinite as the person of skill would not know the metes and bounds of the present claims.
Conclusion
Claims 1-5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/               Primary Examiner, Art Unit 1626